Case: 18-14643 Doc: 11 Filed: 01/03/19 Page: 1 of 3

IN THE UNITED STATES BANKRUPTCY COURT FOR
THE WESTERN DISTRICT OF OKLAHOMA

In re: Connie Lyrm Hill Case No. 18-14643
Chapter 7
Debtors.

AMENDED STATEMENT OF INTENT
Attorney for the Debtor files the attached Amended Statement of Intent on behalf of the
Debtor.

Dated this 3rd day of January, 2019.

714 w ¢\, my
Mary A. Tédvis, OBA#15059
2011 West Danforth Road #101
Edmond OK 73003
(405) 435-4365 Telephone
E-mail: Mary@MaryTravis.com
Attorney for Debtors

§Z-'Zi.~"ZO?B

Case: 18-14643 Doc: 11 Fi|eq_:ggl/OS/l$? Page: 2 of 3

 

 

 

 

Debtor 1 Corm§e iynn H§H
First Name M)d:£e beams _.as: =\zrr~e
Debtor 2
(Sz>w@e. if mines Fvs Name Mme beam was wm
United S‘£ates Bankmptcy Coxm for ihe: Westem Distnct of Okiahoma
Case numbe¥ l 8 _‘ 1 vt §§ d Check ifi?xis is an
Gf §mown) amended §!ing

 

 

Off`zcia\ Form 108
Statement of intention for individuals Fi!ing liner Chapter 7 ms

H' you are an individua$ filing under chapter 7, you must mt out this tenn 411
n cwd§wrs have owns secured by your property or
n you have leased personal propexty and the lease has not expired

You must mathis form wlrh me counan days after you me your bankrupmy petition o: by weda%eset!oxwemee§ng dcreditcrs,middeve!is easier,
amessmewuneandsmetimefofcause.\fou mns!aisosendcop¥esmd\ecred?wrsa:rd imsorsyou Bstoniheform.

litwo married peop$e ge t§ing together in ajoint case, both are equa£y responsible for supptying oonec£in!orma§on. Bom demors must sign and date me
form

Se as complete and accurate as pmsibée. if more space is needed, attach a separate sheexw this iorm. On me mp ofany additiond Pa§es, wide your name
avd ease number ('11 imcwn}.
i.lzt ¥our Cmd\tors Who !-lav¢ S¢cured c¥atms

?. mmycrediwrs harm i§sw m pan 1 of Schedc:!% D; Cmdimts adm gave Ctaim Swwwbympe:xywmcw Form 1950), iii in the infommim)
belowA

identity the c:edlmr and the property that is collateral mm do you intend codes with the property that Did you ciaim the property as
assume a dew'? estessz on chwu!e C?

Credito¥‘s C] Sumender me properiy. aj No

gamez Sem°es’ ¥M fian 33 Remin me property amf redeem ii. m Yes

:r:;(;"::°n of §§ Retaig the property and enter into a

waiting debt Reafhma£m Ag:aamem‘.

m Retain the property and lexp#ain}:

Credi!or’s {:l Surrerzder the property m No
mame; an C°°Pe¥ M°"gage §§ Remin the property and redeem it §§ Ye's
Bescr§ption of hot wine {9} m Biock Thrae (3) Royw : . .
mpany a¢m‘s ¥mpzoma maage. w addison § R;:a*;§;:§;:¥’;“? Ud;“w mm 3
securing debt w aemwy, summa county 1 3 9 wm ‘

Okiahoma awarding to the recorded §§ Rewin the properly and {sxpfain}:

pieth known as?$e§ MWZS

Sixeet, Beitw\y OK

rem sw m wang on rem
Creditor‘s 53 Surrender me property g No
name: . Communication F¢deral Cred!t Union 9 mean me progeny gm redeem it m Yes
De$c;§;‘m nj mm N§M M§ma §§ Retain the property and enter into a
map Reaf§rmation Agmemeni,

securing debt
a Retain the pm;zer§y and iax;)!ain}:

Oficiai Form 108 Sxamment of intention for !nd!viduais Fil!ng Under Chapaef 1 page 1

Debtor 1 Case number §fknown) l v )/ L) g

htwszfijabi!ee§ak.nev - 1$2

 

\

 

Case: 18-14643 Doc: 11 Fi|eq__'o{in/OS/lQ Page: 3 of 3

 

'~ 22 5 _~?O? 3
Con'x£e gun RJ§
F§§ blame Micd]e biame §..at§ Kaf¥!e

List ¥our Bne)r.p=ind Pemna| Promi:y umw

Far any unexpimd personal property iease matyou listed in Schaduie G: Execatmycomracts and woundedst {Of§dai me 1066), 113 in the
infaman below Donotiis! redesme teasd. mexpiredieama¢eieasea§mamsm! ine!ieccmeleasepedodhasaotyetended.¥wmayassumean
unexpired persona property lease if me tms:ee does not assume it 11 ?.!.S.CX §3$5(;)}{21

Dacribe your unexpired personal property ieases \Hs§ membeme
.ess<>,"s name ':} No
5:} Yes
Ja<;nptc>n of ieased
sropeny.
;essw 5 name :_] No
§ ‘fes
Descfip‘don of leased
propefwi
Lessos’s name: a No
§ Yes
Descripuon of leased 3
pfoperw:
Lessor’s neme; 213 No
. . §§ Yes
Descnpdon ofleased
P*'GP€”W:
i_essor‘S name 3 No
Yes
Descdption of leased 3
z’XOP€YTZ/i
Leesor`s name §§ NQ
m Yes
Descript§on ci ieased
paroperty:
wssm’s namet a mg
§§ Ves
Descr§p§on of §eased
pmperty:
Sign B¢¥ow

 

linder mmity of pec§m~y, 3 mm than have indicamd my intention about any §mper£y of my esme mat secures a dam and any perswai
property ibm is sablan to an unexpired !ease.

 

Sigaamre of Debtcr 2

Date................____._._._..~
MM? DDi Y‘:'YY

 

Ofdc§ai Form 108 Smemmt of lumfion for individuals Fi!mg Undex Chamer 7 page 2

hups:!fjubifeebk.ne¥f

 

